DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 11 May 2022 is acknowledged. Claims 1-5, 8, 10, and 18-19 have been amended. Applicant’s amendments to the claims have overcome each and every specification objection, claim objection, and 35 U.S.C § 112(b) rejection previously set forth in the Non-final Office Action mailed 14 March 2022. Claims 6-7, 9, 11-17, and 20 are canceled. Claims 1-5, 8, 10, and 18-19 are pending. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “46” and “48” draw to both embodiments of the straight and zig zag stitch lines. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (Application Publication No. US 2006/0101673 A1).
Regarding claim 1, Robinson teaches an article of footwear (29) comprising: 
an upper (9) comprising a base layer (37), and a plurality of appliques ((Fig. 2, where a toe panel 1 and side panel 7, heel panel 12, and side panel base 9 are coupled to 37) disposed on and coupled to a surface of the base layer (para. [0017], coupled by stitching), a sole structure (31) fixedly attached to the upper (Fig. 1);
wherein the upper has a lateral side and a medial side and further defines a forefoot region, a midfoot region, and a heel region, such that each of the lateral side and the medial side extend into the forefoot region, the midfoot region, and the heel region (see annotated regions in Fig. 1 below); 

    PNG
    media_image1.png
    733
    894
    media_image1.png
    Greyscale

wherein the base layer of the upper defines a throat opening (see throat opening annotated in Fig. 1 above); 
wherein the upper further includes a plurality of stitch lines (6) defining a predetermined stitch pattern (para. [0017], where the stitch line 6 follows a curve of the instep 37); 
wherein at least some of the stitch lines are straight-quilt stitch lines disposed in each of the forefoot region, the midfoot region, and the heel region on each of the lateral side and the medial side (see stitch lines 6 in the annotated regions in Fig. 1 above); 
wherein each of the appliques is traversed by at least one of the straight-quilt stitch lines (see annotated Fig. 1 below, where the circled areas show locations where at least one stitching line is seen to be positioned across the panels shown); 

    PNG
    media_image2.png
    588
    798
    media_image2.png
    Greyscale

wherein each of the straight-quilt stitch lines is spaced apart from each of the other straight- quilt stitch lines (see annotated Fig. 1 below, where the stitch lines are apart from one another);

    PNG
    media_image3.png
    588
    798
    media_image3.png
    Greyscale

wherein each of the straight-quilt stitch lines is non-intersecting with each of the other straight-quilt stitch lines (see annotated Fig. 1 above, where the two circled stitching sections corresponding to the different panels do not intersect one another); 
and wherein each of the straight-quilt stitch lines extends in a straight line from a bite line of the sole structure toward the throat opening (see annotated Fig. 1 below where highlighted straight stitch lines extend from a bite line of the sole structure toward the throat opening).  

    PNG
    media_image4.png
    425
    599
    media_image4.png
    Greyscale

Regarding claim 2. Robinson teaches the article of footwear of claim 1 wherein: the surface is an exterior surface (Fig. 1, the exterior surface of the base layer faces outwardly from the shoe); the appliques are disposed upon the exterior surface of the upper (Fig. 2); and each applique is positioned relative to each of the other appliques (Fig. 2, where the panels are positioned near one another and on the same shoe), such that the plurality of appliques are configured as a custom arrangement upon the exterior surface of the upper (Fig. 2 and para. [0004], where the panels can be made from various shaped fabric or alternate materials).  
Regarding claim 3, Robinson teaches the article of footwear of claim 1, wherein the plurality of appliques comprises at least a first applique having a first shape (Fig. 1, where toe panel 1 shape is different than other panels) and a second applique having a second shape, and wherein the first shape is different than the second shape (Fig. 1, where toe panel 1 is a different shape than side panel 7).  
Regarding claim 4, Robinson teaches the article of footwear of claim 1 wherein each of the appliques is spaced apart from each of the other appliques (Fig. 1, where the toe panel 1 and side panel 7, and heel panel 12 are located at different regions of the shoe spaced from each other).  
Regarding claim 5, Robinson teaches the article of footwear of claim 1 wherein the plurality of appliques is coupled to the surface of the upper with a resin binder (para [0004], where the panels are adhesively applied).
Regarding claim 8, Robinson teaches the article of footwear of claim 1 wherein each of the appliques has an outer boundary (see annotated Fig. 1 below, where the shaded region defines the outer boundary), and wherein a respective one of the stitch lines traverses the respective applique along an entirety of the outer boundary(Fig. 6 and paragraph [0023], where the design configurations are secured in place by stitching and the stitching correspond to the outer boundary).

    PNG
    media_image5.png
    577
    781
    media_image5.png
    Greyscale

Regarding claim 10, Robinson teaches the article of footwear of claim 1 wherein a respective one of the appliques is disposed on and coupled to the surface of the upper ([0019] lines 1-8, where the panel designs can be the same or corresponding designs; examiner notes that any of the panel pieces can be considered a scrap material) at each of the forefoot region (toe panel 1), the midfoot region (side panel 7), and the heel region (heel panel 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (Application Publication No. US 2006/0101673 A1) in view of the alternative shoe embodiment of Robinson et al. (Application Publication No. US 2006/0101673 A1).
Regarding claim 18, Robinson teaches a footwear pair (p. 3 claim 2 line 2) comprising: a first article (Fig. 1) of footwear including: 
a first upper (9) comprising a first base layer (37), wherein the first base layer defines an exterior surface (Fig. 1, the exterior surface of the base layer faces outwardly from the shoe); 6S/N 17/023,768Atty Dkt No. NK1626 / 190183US02 
a first sole (31) structure fixedly attached to the first upper (Fig. 1); wherein the first upper has a lateral side and a medial side and further defines a forefoot region, a midfoot region, and a heel region, such that each of the lateral side and the medial side extend into the forefoot region, the midfoot region, and the heel region (see annotated regions in Fig. 1 above as in the claim 1 rejection); 
wherein the first base layer of the first upper defines a throat opening (see throat opening annotated in Fig. 1 above, as in the claim 1 rejection); 
a first plurality of appliques disposed on and coupled to the exterior surface of the first base layer in a first custom arrangement (Fig. 2, where a toe panel 1 and side panel 7, heel panel 12, and side panel base 9 are coupled to instep 37), such that each of the appliques of the first plurality of appliques is spaced apart from each of the other appliques of the first plurality of appliques (Figs. 1-2, where panels 1, 7, and 12 are spaced at different regions); 
a first plurality of stitch lines (6) configured to couple the appliques of the first plurality of appliques to the first base layer (Fig. 6 and para. [0003]), the first plurality of stitch lines arranged in a predetermined pattern (Fig. 1, where the stitching line creates a pattern), wherein the first plurality of stitch lines includes straight-quilt stitch lines disposed in each of the forefoot region, the midfoot region, and the heel region on each of the lateral side and the medial side (see annotated Fig. 1 below pointing to the straight-quilt stitch lines in each region); 

    PNG
    media_image6.png
    548
    813
    media_image6.png
    Greyscale

wherein each of the appliques of the first plurality of appliques is traversed by at least one of the straight-quilt stitch lines (see annotated Fig. 1 above as in claim 1 rejection, where the circled areas show locations where at least one stitching line is seen to be positioned across the panels shown), wherein each of the straight-quilt stitch lines is spaced apart from each of the other straight-quilt stitch lines (see annotated Fig. 1 above in the claim 1 rejection, where the stitch lines are apart from one another); 
wherein each of the straight-quilt stitch lines is non-intersecting with each of the other straight-quilt stitch lines (see annotated Fig. 1 above as in claim 1 rejection, where the stitch lines are apart from one another); 
wherein each of the straight-quilt stitch lines extends in a straight line from a bite line of the first sole structure toward the throat opening (see annotated Fig. 1 above).
Robinson fails to directly disclose a second article of footwear including: a second upper comprising a second base layer having a second exterior surface; a second sole structure fixedly attached to the second upper; wherein the second upper has a lateral side and a medial side and further defines a forefoot region, a midfoot region, and a heel region, such that each of the lateral side and the medial side of the second upper extend into the forefoot region, the midfoot region, and the heel region of the second upper; wherein the second base layer of the second upper defines a throat opening; a second plurality of appliques disposed on and coupled to the second exterior surface of the second base layer in a second custom arrangement, such that each of the 7S/N 17/023,768Atty Dkt No. NK1626 / 190183US02 appliques of the second plurality of appliques is spaced apart from each of the other appliques of the second plurality of appliques; a second plurality of stitch lines configured to couple the appliques of the second plurality of appliques to the second base layer, the second plurality of stitch lines arranged in the same predetermined pattern as the first plurality of stitch lines, wherein the second plurality of stitch lines includes straight-quilt stitch lines disposed in each of the forefoot region, the midfoot region, and the heel region on each of the lateral side and the medial side; wherein each of the appliques of the second plurality of appliques is traversed by at least one of the straight-quilt stitch lines of the second plurality of stitch lines; wherein each of the straight-quilt stitch lines of the second plurality of stitch lines is spaced apart from each of the other straight-quilt stitch lines of the second plurality of stitch lines; wherein each of the straight-quilt stitch lines of the second plurality of stitch lines is non-intersecting with each of the other straight-quilt stitch lines of the second plurality of stitch lines; wherein each of the straight-quilt stitch lines of the second plurality of stitch lines extends in a straight line from a bite line of the second sole structure toward the throat opening of the second base layer; and wherein the first custom arrangement is different than the second custom arrangement.
However, an alternative shoe embodiment of Robinson teaches a second article of footwear (Fig. 3) including: a second upper (Fig. 3, 29) comprising a second base layer (Fig. 3, 37) having a second exterior surface; a second sole structure fixedly attached to the second upper (Fig. 3, the exterior surface of the base layer faces outwardly from the shoe); 6S/N 17/023,768Atty Dkt No. NK1626 / 190183US02
wherein the second upper has a lateral side and a medial side and further defines a forefoot region, a midfoot region, and a heel region, such that each of the lateral side and the medial side of the second upper extend into the forefoot region, the midfoot region, and the heel region of the second upper (see annotated regions in Fig. 3 below); 

    PNG
    media_image7.png
    613
    814
    media_image7.png
    Greyscale

wherein the second base layer of the second upper defines a throat opening (see throat opening annotated in Fig. 3 above);
a second plurality of appliques disposed on and coupled to the second exterior surface of the second base layer in a second custom arrangement (Fig. 3, where 17, 19, and 32 are coupled to 37), such that each of the7S/N 17/023,768Atty Dkt No. NK1626 / 190183US02 appliques of the second plurality of appliques is spaced apart from each of the other appliques of the second plurality of appliques (Fig. 3, where 17, 19, and 32 are spaced at different regions); 
a second plurality of stitch lines (Fig. 3, 6) configured to couple the appliques of the second plurality of appliques to the second base layer (Fig. 3), the second plurality of stitch lines arranged in the same predetermined pattern as the first plurality of stitch lines (Fig. 3, where the stitching line creates a pattern), wherein the second plurality of stitch lines includes straight-quilt stitch lines disposed in each of the forefoot region, the midfoot region, and the heel region on each of the lateral side and the medial side (see annotated Fig. 3 above pointing to the straight-quilt stitch lines in each region that would correspond to the regions of the shoe); 
wherein each of the appliques of the second plurality of appliques is traversed by at least one of the straight-quilt stitch lines of the second plurality of stitch lines (see annotated Fig. 3 below, where the circled areas show locations where at least one stitching line travels across the panels shown); 

    PNG
    media_image8.png
    583
    749
    media_image8.png
    Greyscale

wherein each of the straight-quilt stitch lines of the second plurality of stitch lines is spaced apart from each of the other straight-quilt stitch lines of the second plurality of stitch lines (see annotated Fig. 3 above, where the stitch lines are apart from one another); 
wherein each of the straight-quilt stitch lines of the second plurality of stitch lines is non-intersecting with each of the other straight-quilt stitch lines of the second plurality of stitch lines (see annotated Fig. 3 above, where the second plurality of stitch lines do not intersect one another); 
wherein each of the straight-quilt stitch lines of the second plurality of stitch lines extends in a straight line from a bite line of the second sole structure toward the throat opening of the second base layer (see annotated Fig. 3 below, where the highlighted stitch lines extend from the sole structure toward the throat opening); and wherein the first custom arrangement is different than the second custom arrangement (Fig. 1 arrangement is different than Fig. 3 arrangement).


    PNG
    media_image9.png
    583
    749
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe of Robinson by substituting an alternate shoe arrangement with an upper, panels, a base layer, an exterior surface, a sole, and a plurality of stitch lines, as taught by the alternative shoe embodiment of Robinson, for one of the shoes in order to create two different panel designs for the same pair of shoes. Examiner notes that once Robinson is modified by the alternative embodiment of Robinson, a pair of shoes would comprise of one shoe with a panel arrangement that his different than the other shoe’s panel arrangement.
Regarding claim 19, Robinson teaches the footwear pair of claim 18 wherein the first plurality of appliques comprises at least a first applique having a first shape (Fig. 1, where toe panel 1 shape is different than other panels) and a second applique having a second shape (Fig. 1, where side panel 7 is a different than other panels), and wherein the first shape is different than the second shape (Fig. 1, where toe panel 1 is a different shape than side panel 7).
Response to Arguments
Applicant's arguments filed 11 May 2022 regarding the 35 USC 102 and 103 rejection (see pages 9-16 of REMARKS) have been fully considered but they are not persuasive. Applicant arguments appear to be directed to the amended limitation, in which additional consideration and interpretation has been given for new grounds of rejection, as stated above. 
Regarding claim 1, arguments are rejected under 35 USC § 102 (see page 12-13 of REMARKS):
Applicant Remarks: Applicant asserts that prior art Robinson does not include any stitch lines extending in a straight line from the sole structure toward the throat opening.
Examiner respectfully disagrees and provides the highlighted stitch lines extending in a straight line from the sole structure toward the throat opening in the annotated Fig. 1 below and in the claim 1 rejection above. 

    PNG
    media_image10.png
    425
    599
    media_image10.png
    Greyscale

Regarding claim 3, arguments are rejected under 35 USC § 102, not 35 USC § 103 (see page 14-15 of REMARKS):
Applicant Remarks: Applicant asserts that claim 3 is not overcome by Robinson (Application Publication No. US 2006/0101673 A1) in view of the alternative shoe embodiment of Robinson (Application Publication No. US 2006/0101673 A1).
Examiner respectfully disagrees and provides more clarification of the claim 3 rejection in the above 35 USC § 102 section. The 35 USC § 103 rejection for claim 3 was a typo in the Non-final Office Action mailed 14 March 2022, and intended as a 35 USC § 102 rejection. Examiner maintains the 35 USC § 102 rejection for the amended claim 3 as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KATHARINE G KANE/Primary Examiner, Art Unit 3732